Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objections
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 5 is free of the prior art because the particular combination of additive altogether is not taught or suggested for the synthesis of Icatibant. Particularly, the m-cresol, MDC, TIS and TFA combination of additives. 
Claim Rejections 35 USC 102(A)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by CN10253227 (hereinafter, ‘267)
The ‘267 reference teaches A preparation method of icatibant includes the following steps:
1)    Starting from Fmoc-Arg(Pbf)-OH and 2-chlorotrityl chloride resin with a substitution degree of 0.5 to 1.0 mmol/g, Fmoc-Arg(Pbf)-CTC resin is obtained;
2)    Fmoc-Arg(Pbf)-CTC resin is synthesized by coupling one by one to obtain icatibant-CTC resin;

Furthermore, this reference teaches, wherein, the coupling agent step is done my dissolving 11.79g Fmoc-Thi-OH, 5.00gHOBt and 11.37gHBTU in DCM (a small amount of DMF can be added to aid solubility), add 3.87g DIPEA under ice-water bath to activate for 7 minutes, add to solid phase reactor, react at room temperature for 1 ~2h , The end point of the reaction is subject to the ninhydrin method. After the reaction is over, the reaction solution is drawn off, washed with DMF, and then 20% DBLK is used to remove the Fmoc 

Claim Rejections 35 USC 103(a)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘267 in view of (Subirós-Funosas. Chemistry. 2009 Sep 21;15(37):9394-403). 
The teachings of ‘267 have been described supra. 
Subirós-Funosas teaches that Oxyma [ethyl 2-cyano-2-(hydroxyimino)acetate] (oxymapure) has been tested as an additive for use in the carbodiimide approach for formation of peptide bonds. Its performance in relation to those of HOBt and HOAt, which have recently been reported to exhibit explosive properties (abstract). Oxyma displayed a remarkable capacity to inhibit racemization, together with impressive coupling efficiency in both automated and manual synthesis, superior to those of HOBt and at least comparable to those of HOAt, and surpassing the latter coupling agent in the more demanding peptide models. Stability assays showed that there was no risk of capping the resin under standard coupling conditions. Finally, calorimetry assays (DSC and ARC) showed decomposition profiles for benzotriazole-based additives that were consistent with their reported explosivities and suggested a lower risk of explosion in the case of Oxymapure.


/JEANETTE M LIEB/            Primary Examiner, Art Unit 1654